December 03, 2010


Mr. William J. Chriss
Law Offices of William J. Chriss
48 East Avenue
Austin, TX 78701
Mr. Vaughan E. Waters
Thornton, Biechlin, Segrato, Reynolds & Guerra, L.C.
100 N.E. Loop 410, Suite 500
San Antonio, TX 78216-4741

RE:   Case Number:  09-0683
      Court of Appeals Number:  13-07-00537-CV
      Trial Court Number:  04-3733-A

Style:      CHRISTI BAY TEMPLE
      v.
      GUIDEONE SPECIALTY MUTUAL INSURANCE CO., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Patsy Perez   |
|   |Ms. Dorian E.     |
|   |Ramirez           |